               Case 2:20-cr-00146-JCC Document 39 Filed 11/02/20 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES OF AMERICA,                            CASE NO. CR20-0146-JCC-1
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    JESUS DANIEL LERMA-JARAS,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant Jesus Daniel Lerma-Jaras’ motion for
18   review of detention order (Dkt. No. 37). Although Mr. Lerma-Jaras’ motion is captioned as a
19   motion to review the detention order, the Court understands it to be a motion to reopen the
20   detention hearing. At the detention hearing, Mr. Lerma-Jaras “made no argument as to release,
21   lodged no objections to the contents of the United States Probation and Pretrial report, and
22   stipulated to detention.” (Dkt. No. 7 at 2.) At the same time, his “attorney reserved the right to
23   revisit the issue of detention should circumstances for the defendant change.” (Id.)
24          The Court understands Mr. Lerma-Jaras’ motion as a request to revisit the issue of
25   detention, especially because it does not cite 18 U.S.C. § 3145, which governs this Court’s
26   review of a magistrate judge’s detention decision. Accordingly, the Court REFERS Mr. Lerma-


     MINUTE ORDER
     CR20-0146-JCC-1
     PAGE - 1
              Case 2:20-cr-00146-JCC Document 39 Filed 11/02/20 Page 2 of 2




 1   Jaras’ motion for review of detention order (Dkt. No. 37) to Magistrate Judge Michelle Peterson.

 2          DATED this 2nd day of November 2020.

 3                                                        William M. McCool
                                                          Clerk of Court
 4
                                                          s/Paula McNabb
 5
                                                          Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR20-0146-JCC-1
     PAGE - 2
